LITHIUM TON CONDUCTOR PRECURSOR GLASS AND LITHIUM ION CONDUCTOR
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2020 and November 9, 2021 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 5 and 8 are objected to because of the following:
The claimed ranges in claims 1 and 8 should be modified. For example, the range of “10 to 35%” should read “10% to 35%” or “10-35%”.
In claim 5, the recitation “0<x<2” in a parenthesis does not limit the scope of the formula.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “Tx temperature”. However, it is unclear what it represents, based on claim languages. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (JP 2013112599 A, whose English machine translation is being used herein for citation purposes, hereafter Enomoto) in view of Ogasa et al. (US 20120237834 A1, hereafter Ogasa).
Regarding claim 1, Enomoto teaches a lithium ion conductor precursor glass (See at least Abstract), comprising in molar percent:
a Li2O component in an amount of 10% to 25% ([0011], [0022]),
a P2O5 component in an amount of 25% to 35% ([0011], [0022]),
an Al2O3 component in an amount of 0% to 10% ([0011, [0022]), and
a GeO2 component in an amount of 25% to 50% ([0011], [0022]).
Enomoto is silent on a Bi2O3 component or/and TeO2 component as claimed. However, in the same field of endeavor, Ogasa discloses a similar composition (See at least [0030]-[0035]: R may be Li and A may be Ge) containing a component M2O3, whose addition into the composition allows to control ion conductivity, mechanical strength, etc. and suppress decrease of lithium ion conductivity ([0088]). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have added M2O3 into the glass composition of Enomoto, as taught by Ogasa, in order to control of ion conductivity, mechanical strength, etc. and suppress decrease of lithium ion conductivity ([0088], Ogasa).
Enomoto in view of Ogasa further explicitly discloses that the amount of Bi2O3 (i.e., when M=Bi in M2O3, [0035]) can be adjusted ([0088]). It would have been obvious to one of ordinary skill in the art to readily adjust the amount of Bi2O3 through routine experimentation to arrive at the claimed range of “greater than 0% to 15%”, since this involves merely ordinary capabilities of one skilled in the art.
As a result, all the ranges of Enomoto in view of Ogasa overlap those as claimed, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 2, Enomoto teaches the lithium ion conductor precursor glass to claim 1, wherein, when the molar ratio of Bi2O3 in the glass composition is 15%, the molar ratio of Bi2O3 to GeO2 is in the range of 0.3 to 0.6 (i.e., 15%/50% to 15%/25%). Accordingly, the mass ratio of Bi2O3 to GeO2 will be in the range of (466/105)×0.3 to (466/105)×0.6, which is from 1.33 to 2.66. Note that 466/105 is the molar mass ratio of Bi2O3 to GeO2.
Similarly, when the molar ratio of Bi2O3 is 0%, the mass ratio of Bi2O3 to GeO2 will be in the range of 0 to 0 (i.e., 0%/50% to 0%/25%). Accordingly, the mass ratio of Bi2O3 to GeO2 will be in the range of (466/105)×0 to (466/105)×0, which is from 0 to 0.
Overall, the mass ratio of Bi2O3 to GeO2 will be in the range of 0 to 2.66, overlapping the instantly claimed “1.0 or less”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Enomoto as modified teaches the lithium ion conductor precursor glass to claim 1. The instantly claimed “Tx temperature in TG-DTA measurement is less than 590 [Symbol font/0xB0]C” represents a property of the lithium ion conductor precursor glass. Since Enomoto as modified teaches the same lithium ion conductor precursor glass as claimed, the claimed property is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties. See MPEP § 2112.
Regarding claim 4, Enomoto as modified teaches a lithium ion conductor, wherein the lithium ion conductor is obtained by subjecting the lithium ion conductor precursor glass according to claim 1 to a heat treatment, so that the lithium ion conductor precursor glass crystalizes (See, at least, [0032], [0038], [0017], Enomoto).
Regarding claim 5, Enomoto as modified teaches the lithium ion conductor according to claim 4, wherein a crystal of Li1+xAlxGe2-x(PO4)3 (0<x<2) is precipitated (See at least [0017], [0018], [0033], Enomoto).
Regarding claim 6, Enomoto as modified teaches the lithium ion conductor according to claim 4, wherein the lithium ion conductivity of the lithium ion conductor is 1.0×10-4 S/cm or more ([0035], Enomoto), reading on the claimed range.
Regarding claim 7, Enomoto as modified teaches the lithium ion conductor according to claim 4, wherein the lithium ion conductor is used in a solid electrolyte for a lithium ion battery ([0020], [0016], Enomoto).
Regarding claims 8-9, Enomoto as modified teaches a lithium ion battery comprising an electrode composite element (e.g., “intermediate layer 5”), wherein the electrode composite element comprises a positive or negative electrode active material and the lithium ion conductor as a solid electrolyte according to claim 4 (See at least [0044]-[0045]). The volume proportion of the lithium ion conductor in the electrode composite element is 50-100% ([0044], Enomoto), and thus the volume proportion of the positive or negative active material is 0-50%. The above two ranges overlap the instantly claimed ranges, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727